UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MARLOWE MALONE, Case No. 1:17-cv-413
Plaintiff,
Black, J.
vs. Litkovitz, M.J.
NURSE PRACTITIONER
CONLEY.et-al.. REPORT AND
Defendants. RECOMMENDATION

Plaintiff, a former inmate at the Southern Ohio Correctional Facility (SOCF) in
Lucasville, Ohio, brings this action under 42 U.S.C. § 1983 against SOCF Nurse Practitioner
Conley alleging a violation of his constitutional rights.' Plaintiff alleges that defendant Conley
violated his Eighth Amendment rights by exhibiting deliberate indifference to his medical needs
during a hunger strike, and Conley violated his First Amendment right to be free from retaliation
by denying him medical attention until he stopped his hunger strike. This matter is before the
Court on defendant’s motion for summary judgment and supporting exhibits (Doc. 34) and
plaintiff's memorandum in opposition (Doc. 42).

A. FACTS

1. Defendant Conley’s evidence

Plaintiff suffers from several chronic diseases, such as diabetes, high blood pressure, and
a history of seizures and deep vein thrombosis (“DVT”). (Doc. 34, Ex. A, Conley Decl., § 4).
As a result, he is continuously monitored and treated by Ohio Department of Rehabilitation and
Correction (“ODRC”) medical staff in order to prevent the deterioration of his health. (/d.; Ex.

F, Chronic Disease Management Policy). Because of this, plaintiff was scheduled to be seen at

 

' Defendant Conley is the sole remaining defendant in this case. See Doc. 24.
least monthly by medical personnel at SOCF to ensure his treatment plans were up to date, and
his blood sugar was to be checked daily. (/d., Ex. A, Conley Decl., 5). Defendant Conley
encourages all chronic care inmates to remain compliant with their treatment recommendations.
Id.

Nonetheless, an inmate may refuse medical treatment. (/d., 6). On July 11, 2016,
plaintiff refused to go to his monthly chronic care appointment with defendant Conley for
evaluation of the status of his chronic conditions. (/d., ] 8; Ex. B, Medical Records, p. 35; Ex.
D, Refusals, p. 17). Plaintiff was told that his refusal to come to the infirmary to have his
chronic conditions treated came with risks, and he was educated on the importance of complying
with his medications. (/d., 4 9; Ex. D, Refusals, p. 17).

Plaintiff claims that he started a hunger strike on July 15, 2016, in response to a guilty
finding at a rules infraction board hearing. (Doc. 3, PageID 17). When an inmate is on a hunger
strike, the medical staff provides the inmate with necessary medical services, and the inmate is
counseled on the possible consequences of continued fasting. (Doc. 34, Ex. A, Conley Decl., ]
12; Ex. G, Hunger Strike Policy). A nurse assesses the inmate’s vital signs daily. Jd. Plaintiff
states that on July 18, 2016, three days after commencing his hunger strike, he “started
experiencing symtoms (sic) of his chronic conditions pulmonary embolism and dietbetes (sic)
shortness of breath, light-headedness, fainting, possibly seizures.” Jd. Notably, plaintiff refused
his insulin on July 17 and 18, 2016. (Doc. 34, Ex. D, Refusals, pp. 15-16).

On July 19, 2016, defendant Conley sent a nurse to plaintiff's cell to check if he wanted
to be seen due to his hunger strike. (Doc. 34, Ex. A, Conley Decl., 4 13; Ex. B, Medical Records,
p. 33; Ex. D, Refusals, p. 14). Plaintiff refused. /d. Plaintiff did not appear to be in distress and

indicated that he understood the ill effects associated with not eating. /d.
Plaintiff waited until July 24, 2016, six days after the symptoms allegedly started, to turn
in a health service request (“HSR”) slip. (Doc. 3, PageID 17). Plaintiff's HSR states, “I had a
stroke in 2001 and I think that I have 6 minny (sic) strokes I also think my body is warning me
that another stroke is coming.” (Doc. 34, Ex. B at 1).

In the intervening time period, plaintiff refused to have his vitals taken on July 19 and 21
and refused to have his blood sugar checked as part of his diabetes treatment on Jily'21,.22, 23
and 24, (Doc. 34, Ex. A, Conley Decl., 97; Ex. C, Diabetic Record, p. 8; Ex. D, Refusals, pp.
13-14). This HSR was received by the nursing staff at SOCF, not by defendant Conley. (Doc.
34, Ex. A, Conley Decl., § 14; Ex. E, HSR; Ex. B, Medical Records, p. 32):

On July 26, 2016, defendant Conley treated plaintiff for his hunger strike. (Doc. 34, Ex.
A, Conley Decl., § 15; Ex. B, Medical Records, pp. 28-30; Doc. 3, PageID 17). Plaintiff claims
that after he informed defendant of his symptoms, defendant Conley “told plaintiff that he would
not do nothing [sic] for plaintiff until he came off of his hunger strike.” (Doc. 3, PageID 17).

However, plaintiff's medical records show that during the July 26, 2016 visit, plaintiff's
vital signs were checked by a nurse, and defendant Conley did a general exam. (Doc. 34, Ex. A,
Conley Decl., § 15; Ex. B, Medical Records, pp. 28-30). Defendant Conley ordered that a
comprehensive metabolic panel be conducted on August 8, 2016. /d. Defendant Conley did not
order that any labs be conducted on that date because plaintiff was not exhibiting any symptoms
and he was not due for his monthly labs to monitor his chronic conditions, which were to occur
on August 8, 2016. Id.

At no time during plaintiff's visit with defendant Conley did he mention that he thought
his body was warning him that another stroke was coming. (Doc. 34, Ex. A, Conley Decl., § 16).
Plaintiff was informed of the dangers of his continued hunger strike, and he did not voice any

concerns. /d.
On July 27, 2016, plaintiff ended his hunger strike. (Doc. 34, Ex. K, Incident Report).

On July 29, 2016, plaintiff commenced a second hunger strike. (Doc. 34, Ex. L, Hunger Strike
Memo; Ex. B, Medical Records, p. 23).

On August 1, 2016, plaintiff passed out in his cell and was brought to the infirmary for an
assessment by a nurse. (Doc. 34, Ex. A, Conley Decl., 4 19; Ex. B, Medical Records, p. 26).
Plaintiff's blood glucose levels were low, so he was given glucose tablets. /d. Plaintiff indicated
that he understood the importance of maintaining a healthy diet and taking his insulin. /d.

On August 2, 2016, defendant Conley saw plaintiff for his hunger strike, and plaintiff
stated that he was doing well and denied any concerns. (Doc. 34, Ex. A, Conley Decl., q 20; Ex.
B, Medical Records, pp. 23-24). Plaintiff refused to have his blood sugar checked on August 4,
5, 6, 7, 8 and 9, 2016. (Doc. 34, Ex. A, Conley Decl., § 7; Ex. C, Diabetic Record, p. 3; Ex. D,
Refusals, pp. 1-6). Plaintiff refused to have his daily nursing assessment and his vitals checked
on August 6 and 7, 2016. (Doc. 34, Ex. D, Refusals, pp. 2-5).

On August 8, 2016, plaintiff was seen by defendant Conley both due to his hunger strike
and for his chronic care clinic visit. (Doc. 34, Ex. B, Medical Records, pp. 13-18). Labs were
done, and plaintiff denied suffering from any issues or complications since his last visit. Jd.
Though plaintiff had been compliant with the treatment for some of his chronic conditions, he
was not in compliance with his anticoagulation therapy or with his insulin due to the hunger
strike. /d. Plaintiff indicated he understood the potential poor outcomes of a continued hunger
strike. Jd. On August 9, 2016, plaintiff ended his second hunger strike. (Doc. 34, Ex. B,
Medical Records, pp. 11-12).

The morning of August 10, 2016, defendant Conley received the results of plaintiff's
labs. (Doc. 34, Ex. A, Conley Decl., 425). Plaintiff's PT (prothrombin time) levels were

monitored to determine whether his blood was clotting appropriately as part of his

4
anticoagulation therapy. /d. Plaintiff's PT level was extremely high, so defendant Conley
ordered that additional labs be conducted immediately. Jd. Defendant Conley also ordered that
plaintiff's Warfarin be held for three days in an attempt to stabilize his PT levels. (/d.; Ex. B,
Medical Records, p. 9). Plaintiff was placed on infirmary observation until his labs came back
so that he would be observed 24 hours a day. (Doc. 34, Ex. A, Conley Decl., J 27; Ex. B,
Medical Records, p. 7).

Late in the afternoon of August 10, 2016, plaintiff was transported to The Ohio State
University Hospital immediately after defendant Conley received the results of plaintiff’ s labs.
(Doc. 34, Ex. A, Conley Decl., § 28). Plaintiff's labs showed extremely low hemoglobin levels,
which combined with the high PT level meant that plaintiff could potentially be suffering from
internal bleeding. Jd. While hospitalized, plaintiff received a blood transfusion. (/d.; Ex. B,
Medical Records, pp. 1-5; Doc. 3, PageID 18).

2. Plaintiff's evidence

Plaintiff presents a declaration that states the following, in relevant part:

4, That Iam a chronic care inmate who suffers from several chronic diseases which

includes diabetes, high blood pressure, and a history of deep vein thrombosis

(“DVT”) which requires continuous monitoring and treatment in order to prevent

deterioration of my health. That I never refused treatment on July 19th and July
21, 2016.

5. That I never refused treatment to have my blood sugar checked on July 22, 23,
24, 29, August 4, 5, 6, 7, 8, 9, 2016.

6. That I never refused my monthly scheduled appointment with Defendant Conley
on July 11th, 2016 to have my chronic conditions treated, and that I never stated I
was not having any issues with my health. That I never refused my insulin on July
17th, 2016 and July 18th, 2016.

7. That on July 15th, 2016 I commenced a hunger strike to protest an arbitrary guilty
finding by the RIB (rules infraction board) for a rule violation which was
unsupported by any evidence.

8. That on July 18th, 2016 I started experiencing symptoms of my chronic
5
pulmonary embolism and diabetes, shortness of breath, light-headedness, fainting,
possibly seizures, and that this was brought to the attention of John/Jane Doe nurse
during med rounds. That on July 19th 2016 I never refused treatment due to my

hunger strike.

9. That on July 24th, 2016 I submitted a health service request complaining of my
symptoms.

10. That on July 26th, 2016 I was examined by Nurse Hill and explained my
concerns about my symptoms.

11. That on July 26th, 2016 I was examined by Defendant Conley and informed
him about my symptoms; shortness of breath, light-headedness, fainting, possibly
seizures, connected to my pulmonary embolism, diabetes, at which time nurse
practitioner Conley informed me that he would do nothing for me until I ended my
hunger strike.

12. That on July 31, 2016 during pill call at night, I was (sic) lost consciousness
and was found on the floor in my cell. Nurse Jane Doe administered a finger stick
one hour later and informed me that my sugar levels were extremely low and thirty
minutes later I was rushed to the infirmary for a physical exam. That my medical
readings were recorded on the computer.

13. That on August 8th, 2016 a medical examination report was completed on me
due to my stumbling while being escorted from the shower. Nurse John/Jane doe
documented false information in my medical examination report by stating that my
response was “I’m good, I don’t have any injuries”, and the findings were I was
alert and oriented, respirations even and unlabored, no acute distress observed, no
injuries observed, full observation not completed, denied need for full assessment
and did not come to cell front.

14. On August 9th, 2016 I ended my hunger strike which was initiated on July 15th,
2016 after Defendant Conley took my blood which showed obvious deficiencies.

15. That on August 10th, 2016 my blood was again taken by Defendant Conley and
due to continued deficiencies I was taken by Medical Emergency and admitted to
Ohio State University Hospital and later administered two (2) blood transfusions

upon arrival to OSU, and that my blood pressure had dropped to abnormal levels
of 86/60 at 10:34:35 AM until 4:56:17 PM the same day.

(Doc. 42).
B. SUMMARY JUDGMENT STANDARD
Fed. R. Civ. P. 56 allows summary judgment to secure a just and efficient determination

of an action. The court may only grant summary judgment as a matter of law when the moving

6
party has identified, as its basis for the motion, an absence of any genuine issue of material fact.
Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).

The party opposing a properly supported motion for summary judgment “may not rest
upon the mere allegations or denials of his pleading, but . . . must set forth specific facts showing
that there is a genuine issue for trial.” Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986)
(quoting First Nat'l Bank of Arizona v. Cities Serv. Co., 391 U.S. 253 (1968)). The evidence of
the nonmovant is to be believed and all justifiable inferences are to be drawn in his favor, Jd. at
255 (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158 (1970)). However, a district court
need not view the facts in the light most favorable to the nonmoving party if that party’s version
of events is “blatantly contradicted by the record, so that no reasonable jury could believe it.”
Scott v. Harris, 550 U.S. 372, 380 (2007).

When a defendant has identified the shortfall in a plaintiff's case, the plaintiff must come
forward with evidence establishing a material issue of fact for resolution by the fact-finder.
Anderson, 477 U.S. at 252. The Court is not obligated to “comb through the record to ascertain
whether a genuine issue of material fact exists.” Cacevic v. City of Hazel Park, 226 F.3d 483,
492 (6th Cir. 2000) (citing Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 407, 410 (6th Cir.
1992)).

The court is not to weigh the evidence and determine the truth of the matter but is to
decide whether there is a genuine issue for trial. Anderson, 477 U.S. at 249. There is no genuine
issue for trial unless there is sufficient evidence favoring the nonmoving party for a jury to return
a verdict for that party. Jd. (citing Cities Serv., 391 U.S. at 288-289). If the evidence is merely
colorable, Dombrowski v. Eastland, 387 U.S. 82, 84 (1967), or is not significantly probative,

Cities Serv., 391 U.S. at 290, judgment may be granted. Anderson, 477 U.S. at 249.
C. DEFENDANT’S MOTION FOR SUMMARY JUDGMENT SHOULD BE GRANTED.

1. Deliberate Indifference Claim

To establish a violation of his Eighth Amendment rights resulting from a denial of
medical care, plaintiff must show that defendant Conley was deliberately indifferent to his
serious medical needs. Estelle v. Gamble, 429 U.S. 97, 106 (1976); Brooks v. Celeste, 39 F.3d
125, 127 (6th Cir. 1994). A constitutional claim for denial of medical care has objective and
subjective components. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Napier v. Madison Cty.,
238 F.3d 739, 742 (6th Cir. 2001). The objective component requires the existence of a
“sufficiently serious” medical need. Farmer, 511 U.S. at 834. A medical need is “sufficiently
serious” if it either “has been diagnosed by a physician as mandating treatment” or “is so obvious
that even a lay person would easily recognize the necessity for a doctor’s attention.” Gunther v.
Castineta, 561 F. App’x 497, 499 (6th Cir. 2014) (quoting Harrison v. Ash, 539 F.3d 510, 518
(6th Cir. 2008)). In addition, “when an inmate has received on-going treatment for his condition
and claims that this treatment was inadequate, the objective component of an Eighth Amendment
claim requires a showing of care ‘so grossly incompetent, inadequate, or excessive as to shock
the conscience or to be intolerable to fundamental fairness.’” Rhinehart v. Scutt, 894 F.3d 721,
737 (6th Cir. 2018) (citing Miller v. Calhoun Cty., 408 F.3d 803, 819 (6th Cir. 2005) (quoting
Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

The subjective component requires an inmate to show that prison officials had “a
sufficiently culpable state of mind” in denying medical care. Farmer, 511 U.S. at 834. “[T]he
official must both be aware of facts from which the inference could be drawn that a substantial
risk of harm exists, and he must also draw the inference.” Gunther, 561 F. App’x at 500

(quoting Harrison, 539 F.3d at 518). “Knowledge of the asserted serious needs or of
8
circumstances clearly indicating the existence of such needs, is essential to a finding of
deliberate indifference.” Horn v, Madison Cty. Fiscal Court, 22 F.3d 653, 660 (6th Cir. 1994),
Thus, to prove the subjective component, plaintiff must show that defendant Conley: (a)
subjectively knew of a risk to his health; (b) drew the inference that a substantial risk of harm to
him existed; and (c) consciously disregarded that risk. Farmer, 511 U.S. at 837-38. The Sixth
Circuit distinguishes between Eighth Amendment claims alleging a complete denial of medical
care and those contesting the adequacy of medical care actually received. Alspaugh v.
McConnell, 643 F.3d 162, 169 (6th Cir. 2011). Courts are generally reluctant to second guess
the medical judgments of medical professionals, and a prisoner who has received treatment for
his medical condition must show that the treatment was “so woefully inadequate as to amount to
no treatment at all.” /d. (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976)).

a. Plaintiff fails to establish a genuine issue of fact on the objective
component of his Eighth Amendment claim.

It is undisputed that plaintiff suffers from several chronic diseases, such as diabetes, high
blood pressure, and a history of seizures and deep vein thrombosis; he is to be continuously
monitored by prison medical staff in order to prevent the deterioration of his health; he was
scheduled to be seen at least monthly by medical personnel at SOCF to ensure his treatment
plans were up to date; and his blood sugar was to be checked daily. There is also no dispute that
plaintiff started a hunger strike on July 15, 2016. Plaintiff alleges that defendant Conley “failed
to provide Plaintiff with continuous and comprehensive medical care during his hunger strike in
July and August, 2016.” (Doc. 42 at 2). He argues that “his chronic conditions were not
adequately treated during his hunger strike, and that there was a detrimental effect from an
alleged refusal of medical treatment.” (/d. at 9). He alleges he never refused treatment, finger

sticks, or examination by any nursing staff. (/d.).
Because plaintiff is an inmate who has received on-going treatment for his various
medical conditions and claims that this treatment was inadequate, “plaintiff must present enough
evidence for a factfinder to evaluate the adequacy of the treatment provided and the severity of
the harm caused by the allegedly inadequate treatment.” Rhinehart, 894 F.3d at 737. To
establish the objective component of his Eighth Amendment claim, plaintiff must present
“medical proof that the provided treatment was not an adequate medical treatment of [the
inmate’s] condition or pain.” Jd. (quoting Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 201 3)
(internal quotation marks omitted)).

This will often require “expert medical testimony . . . showing the medical necessity

for” the desired treatment and “the inadequacy of the treatments” the inmate

received. Anthony v. Swanson, 701 F. App’x 460, 464 (6th Cir. 2017); see Pearson

v. Prison Health Serv., 850 F.3d 526, 535 (3d Cir. 2017) (explaining that adequacy-

of-care claims may require expert testimony “to create a genuine dispute that the

prisoner’s medical needs are serious”). The plaintiff also must “place verifying
medical evidence in the record to establish the detrimental effect” of the inadequate

treatment. Blackmore [v. Kalamazoo Cty.], 390 F.3d [890,] 898 [(6th Cir. 2004)]

(quoting Napier v. Madison Cty., Ky., 238 F.3d 739, 742 (6th Cir. 2001)); cf

Broyles v. Corr. Med. Servs., Inc., 478 F. App’x 971, 975 (6th Cir. 2012) (holding

that defendant had “met this requirement” at the motion-to-dismiss stage “by

alleging statements by [doctors] linking the delay in treatment to the permanency

of his vision impairment”).

Rhinehart, 894 F.3d at 737-38.

Plaintiff appears to argue that there are issues of fact as to whether he refused to have his
blood sugar checked on numerous dates, refused treatment on July 19 and July 21, 2016, and
refused his insulin on July 17 and 18, 2016. Plaintiff alleges he did not refuse treatment on these
dates, while defendant Conley and the medical records indicate otherwise. Even assuming
plaintiffs version of the facts as true, plaintiff has failed to “place verifying medical evidence in
the record to establish the detrimental effect of the inadequate treatment.” Jd. at 738 (emphasis

added). In other words, plaintiff has failed to present verifying medical evidence showing that

the failure to check his blood sugar on particular dates, the lack of treatment on July 19 and 21,

1U
the lack of insulin on July 17 and 18 led to his emergency hospitalization and blood transfusion
and that the cause was not the adverse health effects of his self-imposed hunger strike, which can
include irreversible organ damage and possible death. (Doc. 34-1, Conley Aff., §§ 13,16). There
is no verifying medical evidence establishing the necessary causation between the alleged lack of
treatment on certain days and plaintiff's subsequent hospitalization. The only evidence in this
regard is plaintiff's conclusory statement in his affidavit, which assumes the “deficiencies” by
SOCF staff led to his hospitalization and does not constitute competent medical evidence. (Doc.
42 at 16, | 15). Plaintiff does not dispute the evidence showing he was monitored during his
hunger strike and he received treatment and insulin on dates during the hunger strike other than
those he has specified.

Plaintiff has failed to present verifying medical evidence disputing the adequacy of his
medical treatment during his hunger strike. Therefore, plaintiff has not established a genuine
issue of fact on the objective component of his Eighth Amendment claim. See King v.
Alexander, 574 F. App’x 603, 606 (6th Cir. 2014) (“[Plaintiff s] failure to provide medical expert
testimony to establish a causal link between her injury and the allegedly inadequate treatment
thus dooms her deliberate-indifference claim.”).

b. Plaintiff fails to establish a genuine issue of fact on the subjective
component of his Eighth Amendment claim.

Plaintiff denies that he refused to have his blood sugar checked on numerous dates,
refused treatment on July 19 and July 21, 2016, or refused his insulin on July 17 and 18, 2016.
Assuming as true for purposes of this motion plaintiff's allegations that he did not refuse
treatment or medication on these dates, there is no dispute that plaintiff did not submit a request
for health care services until July 24, 2016, and that request was received by Nurse Hill (not

defendant Conley) on July 25. He does not dispute that he was seen by both Nurse Hill and

‘a
defendant Conley the following day, July 26, 2016. While plaintiff alleges that Conley told him
on July 26 that “he would do nothing for me until I ended my hunger strike” (Doc. 42 at 16,
11), plaintiff does not dispute that Conley performed a physical examination and ordered a
comprehensive metabolic panel to be performed on August 8, 2016. There is no dispute that
when plaintiff lost consciousness on August 1, 2016, the prison nurse tested his sugar levels,
transferred plaintiff to the infirmary for a physical exam and treatment, and gave plaintiff
glucose tablets to treat his low blood sugars. Plaintiff does not dispute that defendant Conley
saw plaintiff for his hunger strike the following day, August 2, 2016, and that plaintiff stated he
was doing well and denied any concerns. Plaintiff does not dispute that he was examined by a
prison nurse after he stumbled while being escorted from the shower on August 8, 2016,
although he alleges that the nurse’s progress note reflecting that plaintiff reported he was “good”
and did not need a full assessment are “false.”? Plaintiff does not dispute that earlier that day, he
was examined by defendant Conley both due to his hunger strike and for his chronic care clinic
visit; labs were performed; and plaintiff denied suffering from any issues or complications since
his last visit. Plaintiff does not dispute that when Conley received plaintiff's lab results and
discovered an extremely high PT level on the morning of August 10, 2016, Conley immediately
ordered that additional labs be performed, that plaintiff's Warfarin be held for three days in an
attempt to stabilize his PT levels, and that plaintiff be placed on infirmary observation where he
would be observed 24 hours a day until his labs came back. Plaintiff was transported to The
Ohio State University Hospital later that afternoon immediately after defendant Conley received

the new lab results, which showed extremely low hemoglobin levels that when combined with

 

? Plaintiff has not presented any evidence that the SOCF nurse who examined him on August 8, 2016 falsified his
progress note on that date. Plaintiff's allegation to the contrary is speculative and therefore “does not create a
genuine issue of fact; instead, it creates a false issue, the demolition of which is a primary goal of summary
judgment.” Hedberg v. Indiana Bell Tel. Co., 47 F.3d 928, 932 (7th Cir. 1995). In any event, the only defendant in
this case is defendant Conley and not any other SOCF nurse.

12
the high PT level, indicated plaintiff could potentially have internal bleeding. Plaintiff received
one or two blood transfusions while at the hospital.*

The undisputed evidence of record establishes that defendant Conley is entitled to
summary judgment as plaintiff fails to satisfy the subjective component of his Eighth
Amendment deliberate indifference claim. Plaintiff has not presented evidence creating a
genuine issue of fact that defendant Conley consciously disregarded any risk to plaintiffs health
posed by his medical conditions as they existed during the period of his hunger strike. Farmer,
511 U.S. at 839, 844; Loggins v. Franklin Cty., Ohio, 218 F. App’x 466, 472 (6th Cir. 2007).
The evidence proffered by defendant overwhelmingly demonstrates that plaintiff received
medical treatment from defendant Conley and other SOCF health care staff throughout his
hunger strike. Plaintiff has failed to “present enough evidence from which a jury could conclude
that [the] defendant ‘so recklessly ignored the risk that he was deliberately indifferent to it.’”
Rhinehart, 894 F.3d at 738 (quoting Cairelli v. Vakilian, 80 F. App’x 979, 983 (6th Cir. 2003)).
“[T]here is a high bar that a plaintiff must clear to prove an Eighth Amendment medical-needs
claim: The doctor must have ‘consciously expos[ed] the patient to an excessive risk of serious
harm.’” Jd. at 738-39 (emphasis in the original) (quoting Richmond v. Huq, 885 F.3d 928, 940
(6th Cir. 2018)). Plaintiff has failed to meet this high threshold and to present evidence which
creates a genuine issue of fact for trial that defendant Conley consciously disregarded plaintiff's
medical conditions during plaintiff's hunger strike.

No reasonable jury could find that plaintiff's treatment by defendant Conley during his
hunger strike amounted to “no treatment at all.” Rhinehart, 894 F.3d at 739. “To go on to trial,

[plaintiff] must show that there is a genuine issue of fact over the adequacy of the care [he]

 

3 Defendant alleges plaintiff received one transfusion; plaintiff alleges he received two transfusions.

13
received and that he suffered a verified medical injury because of the inadequate treatment.” Id.
Because plaintiff has failed to establish a genuine issue of fact on the objective and subjective
components of his Eighth Amendment claim, summary judgment should be granted to defendant
Conley on plaintiff's denial of medical care claim.

2. Retaliation claim.

A prisoner seeking to establish a First Amendment retaliation claim must show that (1) he
was engaged in protected conduct; (2) the defendant took an adverse action that was capable of
deterring a person of “ordinary firmness from continuing to engage in that conduct”; and (3) “the
adverse action was motivated at least in part by the [prisoner’s] protected conduct.” Hill v.
Lappin, 630 F.3d 468, 472 (6th Cir. 2010) (quoting Thaddeus-X v. Blatter, 175 F.3d 378, 394,
398 (6th Cir. 1999) (en banc)). Inmates retain First Amendment rights that are not “inconsistent
with [their] status[es] [as] prisoner[s] or with the legitimate penological objectives of the
corrections system.” Smith v. Campbell, 250 F.3d 1032, 1036 (6th Cir. 2001) (citing Pell v.
Procunier, 417 U.S. 817, 822 (1974)). As such, inmate speech is unprotected by the First
Amendment when “made in a manner incompatible with the institution’s legitimate penological
objectives.” Griffin v. Berghuis, 563 F. App’x 411, 416 (6th Cir. 2014).

Plaintiff alleges that defendant Conley retaliated against him for engaging in a hunger
strike by denying him medical care. As explained above, there is no genuine factual dispute as
to whether defendant Conley was deliberately indifferent to plaintiff's medical needs during his
hunger strike. Therefore, plaintiff fails to establish the second and third prongs of his retaliation

claim. Summary judgment should be granted for defendant Conley on this claim.

14
IT IS THEREFORE RECOMMENDED THAT:

1. Defendant’s motion for summary judgment be granted.
2. The Court should certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of the Court’s Order would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).

pate_//A7/ do 4 Lllsin XSi ol
aren L. Litkovitz

United States Magistrate Judge

15
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MARLOWE MALONE, Case No. 1:17-cv-413
Plaintiff,
Black, J.
vs. Litkovitz, M.J.
NURSE PRACTITIONER
CONLEY, et al.,
Defendants.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

16
